EXHIBIT 10.1

 

DATED 30th DAY OF SEPTEMBER, 2018

 

ABBYDALE MANAGEMENT LIMITED

 

and

 

COSMOS HOLDINGS INC. (Ex PRIME ESTATES & DEVELOPMENTS, INC.)

 

SHARE PURCHASE AGREEMENT

 



  1

   



 

THIS AGREEMENT is made on the 30th day of September, 2018 BETWEEN:

 



(1) ABBYDALE MANAGEMENT LIMITED, a company incorporated on 28/02/2018 pursuant
to the laws of Belize, with registration number 169,928, having its registered
office at Suite 102, Ground Floor, Corner of Eyre & Hutson Streets, Blake
Building, Belize City, Belize (hereinafter called "the Purchaser")



 

AND

 



(2) COSMOS HOLDINGS INC. (Ex PRIME ESTATES & DEVELOPMENTS, INC.), a company
incorporated pursuant to the laws of United States of America, with Business
Identification number NV20091458416, having its registered office at Baring
Blvd, 1955, Corporate Administrative Services Inc, Sparks, NV89434 Nevada, USA,
having its offices at 141 West Jackson Blvd, Suite 4236, Chicago, IL, USA
(hereinafter called the "Seller")



 

WHEREAS:

 



(A) The Seller holds the beneficial interest in 5000 ordinary shares of nominal
value EUR 1 each in and corresponding to 100% of the issued share capital of the
registered Cyprus company AMPLERISSIMO LTD (hereinafter called the "Company"),
under registration number HE 215070, having its registered office at 16, Krinon,
3110 Limassol, Cyprus;

 

 

(B) the Seller has agreed to sell to the Purchaser the Sale Shares in the share
capital of the Company and the Purchaser has agreed to purchase the Sale Shares
upon the terms hereinafter appearing.



 

IT IS HEREBY AGREED as follows:

 

1. DEFINITIONS AND RULES OF CONSTRUCTION

 



 

1.1 DEFINITIONS

 

 

 

 

 

In this Agreement, unless the context otherwise requires, the following terms
shall have the meanings assigned to them below:

 

"Sale Shares" means 5000 ordinary shares of nominal value EUR 1 each held by the
Seller in the share capital of the Company constituting 100% of the issued share
capital of the Company.

 

"Day" or "days" means working days.

 

"EUR" means EURO, the currency of the European Union.

 

 

 

 

1.2

RULES OF CONSTRUCTION

 

 

 

 

 

The terms defined in this Agreement shall include the plural as well as the
singular form of such defined terms, and the use of any gender herein shall be
deemed to include the other gender.



 



  2

   



 

2. SALE OF SHARES / COMPLETION

 



 

2.1 With this Agreement the Seller sells to the Purchaser, and the Purchaser
purchases from the Seller, the Sale Shares free from all charges or liens or any
other encumbrances (whether known about or not) and with all rights attaching
thereto. The agreed price is €5000, which the Purchaser undertakes to pay to the
Seller within five days from signing this Agreement.

 

 

 

 

2.2 The Seller and the Purchaser hereby expressly and unequivocally declare that
the beneficial interest in the Sale Shares is transferred today from the Seller
to the Purchaser absolutely with no reservation or hindrance of any kind and
that both parties will exercise all necessary documents for transferring the
Sale Shares to the Purchaser.



 

3. COMPLETION

 

 

 

With the execution of this Agreement the sale of the Sale Shares is considered
completed. The Seller shall deliver or procure delivery to the Purchaser of such
documents as may be necessary to transfer to the Purchaser the full beneficial
ownership of the Sale Shares.

 

4. WARRANTIES AND REPRESENTATIONS

 

 

 

The Seller hereby warrants and represents to the Purchaser in the terms set out
in The Schedule annexed to this Agreement, and the Purchaser enters into this
Agreement relying upon the same.

 

5. GENERAL PROVISIONS

 



 

5.1 NOTICES

 

 

 

 

 

All notices and other communications hereunder by a Party hereto shall be
written in English and (a) delivered in person or (b) transmitted by facsimile
(in which case the sender shall simultaneously telephone the addressee and
confirm receipt and send by recorded letter a copy) to the addressee at the
address provided herein or at such other address as may have been specified by
like notice:

 

 

 

 

 

The Seller: 

COSMOS HOLDINGS INC. (Ex PRIME ESTATES & DEVELOPMENTS, INC.)

141 West Jackson Blvd, Suite 4236, Chicago, Illinois, USA.

 

The Purchaser: 

ABBYDALE MANAGEMENT LIMITED

Suite 102, Ground Floor, Corner of Eyre & Hutson Streets, Blake Building, Belize
City, Belize

 

 

 

 

5.2

FEES AND EXPENSES

 

 

 

 

 

 

Each one of the Parties respectively shall bear its own external costs incurred
in connection with the negotiation, preparation and conclusion of this
Agreement, including, without limitation, the costs of all advocates' fees.

 

 

 

 

5.3

HEADINGS AND REFERENCES

 

 

 

 

 

The descriptive headings of the Articles of this Agreement are inserted for
convenience only and do not affect the interpretation of this Agreement. All
references in this Agreement to an "Article" or "the Schedule" refer to the
corresponding Article of or Schedule to this Agreement unless otherwise
indicated to the contrary. The Schedule hereto forms part of and is incorporated
in this Agreement.



 



  3

   



 



 

5.4 ENTIRE AGREEMENT

 

 

 

 

 

This Agreement constitutes the entire agreement and understanding of the Parties
hereto in respect of the subject matter contained herein, and there are no
restrictions, promises, representations, warranties, covenants, or undertakings
with respect to the subject matter hereof, other than those expressly set forth
or referred to herein. This Agreement supersedes all prior agreements and
understandings between the Parties hereto with respect to the subject matter
hereof and thereof.

 

 

 

 

5.5

SEVERABILITY

 

 

 

 

 

The invalidity, illegality or unenforceability of one or more of the provisions
of this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of this Agreement, including any such
provision in any other jurisdiction, it being intended that all rights and
obligations of the Parties hereto shall be enforceable to the fullest extent
permitted by law.

 

 

 

 

5.6

SUCCESSORS AND ASSIGNS

 

 

 

 

 

The provisions of this Agreement shall be binding upon and accrue to the benefit
of the Parties hereto and their respective successors and assigns. None of the
two Parties hereto may assign its rights or obligations hereunder in whole or in
part without the prior written consent of the other Party.

 

 

 

 

5.7

AMENDMENTS WAIVERS

 

 

 

 

 

This Agreement may not be amended, modified or supplemented and no waivers of or
consents to or departures from the provisions hereof may be given unless
consented to in writing by the two Parties hereto.

 

 

 

 

5.8

 COUNTERPARTS

 

 

 

 

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
Agreement.

 

 

 

 

5.9

GOVERNING LAW

 

 

 

 

 

The construction, validity and performance of this Agreement shall be governed
by the Laws of the Republic of Cyprus and all disputes which may arise under,
out or in connection with or in relation to this Agreement shall be referred to
the exclusive jurisdiction of the Courts of the Republic of Cyprus.

 

It is provided that any dispute that may arise under the terms and conditions of
this Agreement shall first be duly and appropriately referred to Arbitration
proceedings in Cyprus and only where such Arbitration proceedings fail to
resolve the dispute to the satisfaction of the Parties may the Parties proceed
to submit an application in the competent courts of Cyprus.

 

 

 

 

5.10

ALL TERMS OF ESSENCE OF AGREEMENT

 

 

 

 

 

All terms of this Agreement are of the essence.

 

 

 

 

5.11

AGREEMENT MADE IN DUPLICATE

 

 

 

 

 

The present Agreement has been made in duplicate each Party receiving one copy.



 



  4

   



 

IN WITNESS WHEREOF this Agreement has been duly executed by the Parties on the
date first above written.

 



 

The Seller     The Purchaser  

 

 

 

 

 

 

 

/s/ Grigorios Siokas

   

/s/ Matthew Bradley

 

 

Grigorios Siokas

   

Matthew Bradley

 

 

CEO and Director of

    Director of  

 

COSMOS HOLDINGS INC.

 

 

ABBYDALE MANAGEMENT LIMITED

 

 

 

 

 

 

 

 

Witness:

 

 

Witness:

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

Passport No:

 

 

Passport No:

 



 



  5

   



 

THE SCHEDULE

 

The Seller represents and warrants to the Purchaser that

 



1. the Seller is a company duly incorporated under the Laws of United States of
America and that it has taken all necessary corporate action to approve and
authorize its entry into this Agreement and in the performance of its
obligations hereunder;

 

 

2. the Sale Shares are fully paid;

 

 

3. it is the absolute beneficial owner of the Sale Shares to be sold by it, and
each of the Sale Shares will be free from all charges, liens and encumbrances
whatsoever;

 

 

4. the execution and delivery of this Agreement



 



 

4.1 does not and will not cause the Company or the Seller or either of them to
be in breach of any of the terms and provisions of any agreement or arrangement
or order or injunction of any Court or competent tribunal;

 

 

 

 

4.2 does not and will not relieve any person of or entitle any person to
terminate any contractual or other obligation to the Company;



 



5. the information relating to the incorporation, shareholders, officers and
other corporate details of each of the Seller and the Company which the Seller
or the Company have supplied to the Purchaser or the Purchaser's advocates is
true and accurate;

 

 

6. the Company is a limited liability company duly organized and validly
existing under the laws of Cyprus;

 

 

7. the Company has all authority, licenses and permits necessary to carry out
its business and, in particular, has complied in all material respects with the
provisions of the Companies Act of Cyprus and all other relevant legislation;
and

 

 

8. the Company does not have any liabilities which have not been disclosed to
the Purchaser and that there is no claim, action, suit, proceeding, arbitration,
investigation or hearing, pending or threatened by or before any court or
governmental or administrative agency or authority or private arbitration
tribunal against the Company and that the Company is not a Party to any
litigation or arbitration.



 



 

The Seller     The Purchaser  

 

 

 

 

 

 

 

/s/ Grigorios Siokas

   

/s/ Matthew Bradley

 

 

Grigorios Siokas

   

Matthew Bradley

 

 

CEO and Director of

   

Director of

 

 

COSMOS HOLDINGS INC.

 

 

ABBYDALE MANAGEMENT LIMITED

 

 

 

 

 

 

 

 

Witness:

 

 

Witness:

 

 

Name:

 

 

Name:

 

 

Passport No:

 

 

Passport No:

 



 

 



6



 